FILED
                             NOT FOR PUBLICATION                            MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10493

                Plaintiff - Appellee,             D.C. No. 4:10-cr-00896-CKJ

  v.
                                                  MEMORANDUM *
ISIDRO GARAY-PEREZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Timothy M. Burgess, District Judge, Presiding **

                               Submitted May 15, 2012 ***

Before:         CANBY, GRABER, and M. SMITH, Circuit Judges.

       Isidro Garay-Perez appeals from his guilty-plea conviction and 36-month

sentence for re-entry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **  Timothy M. Burgess, United States District Judge for the District of
Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Garay-Perez’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    11-10493